Case: 11-40224        Document: 00511706999      Page: 1     Date Filed: 12/27/2011




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                            FILED
                                                                        December 27, 2011
                                        No. 11-40224
                                      Summary Calendar                     Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GREGORIO GALINDO-ROMERO,

                                                  Defendant-Appellant


                       Appeal from the United States District Court
                            for the Southern District of Texas
                                 USDC No. 7:10-CR-263-2


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Gregorio Galindo-Romero has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California1 and United States v. Flores.2              Galindo-Romero has filed two
responses. The record is insufficiently developed to allow consideration at this



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        1
            386 U.S. 738 (1967).
        2
            632 F.3d 229 (5th Cir. 2011).
   Case: 11-40224         Document: 00511706999       Page: 2     Date Filed: 12/27/2011

                                       No. 11-40224

time of Galindo-Romero’s claim of ineffective assistance of counsel; such a claim
generally “‘cannot be resolved on direct appeal when the claim has not been
raised before the district court since no opportunity existed to develop the record
on the merits of the allegations.’”3 We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Galindo-Romero’s
responses. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, the motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED.4




       3
         United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (quoting United States
v. Pierce, 959 F.2d 1297, 1301 (5th Cir. 1992)).
       4
           See 5TH CIR. R. 42.2.

                                              2